DECISION AND JUDGMENT ENTRY
{¶ 1} This is an appeal from a judgment of the Lucas County Court of Common Pleas that granted the summary judgment motion of plaintiff-appellee, the city of Toledo, Department of Finance, on the counterclaims filed by defendant-appellant, Edward Emery. Appellant's appeal now challenges that judgment through the following assignments of error:
 {¶ 2} "Assignment of Error Number One
 {¶ 3} "The trial court errored [sic] in granting summary judgment to the appellee (City of Toledo) (Due to genuine issues of material facts left unreviewed by a jury).
 {¶ 4} "Assignment of Error Number Two
 {¶ 5} "The trial court errored [sic] in finding that appellee City of Toledo was immune from liability as a polictical [sic] subdivision under the Ohio Revised Code Chapter 2744 and that the statute of limitations has run on appellant's counterclaim."
 {¶ 6} These assignments of error raise the same issues that were before the trial court. This court has fully and carefully reviewed the record and the law which is applicable to the facts of this case. We find that the September 12, 2002 opinion and judgment entry of the trial court is an appropriate and lawfully correct discussion of the facts and law involved in this appeal. We therefore adopt the trial court's opinion and judgment entry (see Appendix A) and find appellant's assignments of error not well-taken.
 {¶ 7} On consideration whereof, the court finds that substantial justice has been done the party complaining and the judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
                           JUDGMENT AFFIRMED.
Peter M. Handwork, P.J., Mark L. Pietrykowski, J., and Judith Ann Lanzinger, J. JUDGE CONCUR.